Citation Nr: 0433073	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-28 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and February 2003 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fargo, North Dakota.

The Board notes that the veteran's case was certified on 
appeal from the RO in March 2004.  The veteran's 
representative submitted additional material for 
consideration in November 2004.  The material relates to 
medical information pertaining to Inner Ear, Noise-Induced 
Hearing Loss that was obtained from the Internet in November 
2004.  There was no accompanying opinion or other form of 
medical evidence that related any of the literature to the 
veteran's case.  

The regulations pertaining to the submission of additional 
evidence after certification of an appeal are found at 
38 C.F.R. § 20.1304 (2003).  In general, an appellant is 
afforded 90 days, following the mailing of notice of the 
certification of their appeal, to submit additional evidence.  
Such evidence must be submitted directly to the Board.  
38 C.F.R. § 20.1304(a).  The material submitted by the 
veteran's representative was beyond the 90 days permitted by 
regulation.  Further, there was no motion from the 
representative requesting that the Board grant an exception 
for good cause.  See 38 C.F.R. § 20.1304(b)(1) (2003).

Finally, 38 C.F.R. § 20.1304 was recently amended in October 
2004, to include a provision to allow for a waiver of 
consideration by an agency of original jurisdiction (AOJ) for 
evidence that is either properly submitted to the Board 
within the time permitted, or accepted by the Board under a 
good cause exception.  See 69 Fed. Reg. 53,807-53,808 (Sept. 
3, 2004) (to be codified at 38 C.F.R. § 20.1304(c)).  The 
amendment was effective October 4, 2004, and applies to all 
appeals pending before the Board or all appeals where a 
notice of disagreement is filed on after the effective date.  

The regulation requires that any evidence submitted to the 
Board in a timely manner, or accepted by the Board, must be 
referred to the AOJ for review unless this procedural right 
is waived by the appellant or representative.  See 69 Fed. 
Reg. 53,808 (emphasis added).  The only exception to the 
waiver requirement is if the Board determines that the 
benefit or benefits to which the evidence relates may be 
fully allowed on appeal.

In this case, had the new material been submitted in a timely 
fashion, or accepted by the Board for good cause, the 
regulations would have required a remand of the case for 
consideration by the AOJ in the first instance.  (No waiver 
was submitted with the material.)  However, as the veteran's 
case will be remanded for other reasons, the AOJ will 
nevertheless have an opportunity to consider the submitted 
material in the first instance.


REMAND

The veteran served on active duty from August 1966 to July 
1970.  He is claiming that he was exposed to severe acoustic 
trauma while serving in the United States Air Force as an 
aircraft maintenance specialist on C-130 aircraft. 

The veteran's service medical records (SMRs) indicate that he 
was exposed to noise from aircraft engines on the flight line 
and the hangar shop.  The veteran submitted private medical 
records from Hearing Solutions, Inc. in November 2002.  These 
records included a statement from the veteran's audiologist 
and an un-interpreted audiogram.  M. Frist, M.C.D.,CCC-A, a 
clinical audiologist, indicated that the veteran had 
moderately severe high frequency sensorineural hearing loss 
in both ears beyond 2,000 Hertz.  He also stated that the 
veteran had tinnitus at 4,000 Hertz.  The examiner opined 
that the veteran's hearing loss was consistent with a noise 
induced hearing loss with significant reduction of high 
frequency hearing sensitivity.  He further opined that the 
veteran's report of prolonged noise exposure to aircraft 
engines, loud equipment, gunfire and explosions while in the 
military suggested that there may be a correlation between 
military noise exposure and his current hearing loss.  

In February 2003, a VA audiologist reviewed the veteran's 
claims file and provided an opinion regarding the veteran's 
current hearing loss and tinnitus claims.  He opined that 
because the veteran did not experience hearing loss until 
more than thirty years after service and because his 
induction and separation examinations did not indicate any 
hearing loss, it was less than likely that the veteran's 
hearing loss was the result of acoustic trauma in service.  
He also opined the veteran's tinnitus was less than likely a 
result of the veteran's military service.

The veteran filed his substantive appeal in September 2003.  
He indicated that he underwent an audiology examination at 
the Fargo, North Dakota, VA Medical Center shortly after 
separation from service.  These records have not been 
associated with the claims file.  The RO should request these 
records and associate them with the claims file.

The veteran also provided another opinion letter from Hearing 
Solutions, Inc. in September 2003.  Brad Grondahl, B.S., BC-
HIS, stated that he examined the veteran in the early to mid-
1970s, in the mid-1980s, and in the early 1990s for his 
hearing impairment.  He indicated that no records were 
provided because they were destroyed.  Mr. Grondahl stated 
that the veteran suffered a hearing impairment from the 
1970s, and he reported that high frequency hearing loss such 
as that experienced by the veteran is often times caused by 
exposure to excessive noises.  He opined that the noise 
exposure in service could be the cause of the veteran's 
hearing loss.

A second opinion was obtained from the VA audiologist.  The 
audiologist again opined that the veteran's hearing loss and 
tinnitus were less than likely the result of noise exposure 
in service.  

As noted above, the VA audiologist based his opinion, at 
least in part, on the fact that hearing loss was not shown 
until many years after the veteran's in-service noise 
exposure, and because the veteran's separation examination 
showed no loss of acuity.  However, evidence has been 
received that indicates that the veteran had hearing loss as 
early as the early to mid-1970s, not very long after his 
separation from military service.  Additionally, audiograms 
conducted during military service in October 1966 and 
September 1969 both show what appears to be a fairly 
significant increase in puretone thresholds at 3,000 Hertz in 
the left ear.  These results have not been explained by the 
experts who have commented on the veteran's case.  
Consequently, given these results, and the fact that the 
veteran apparently experienced a detectable high frequency 
hearing impairment within a couple of years of his separation 
from military service, the Board finds that further 
evidentiary development is required to assist the veteran.  

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should search for the 
treatment records from the VA 
Medical Center in Fargo, 
North Dakota, for the period from 
1971 to the present.  If available, 
they should be associated with the 
claims file.  Any other pertinent 
records identified by the veteran 
should also be requested. 

2.  The veteran should be afforded a 
VA examination.  The claims folder 
and a copy of this remand should be 
made available to and reviewed by 
the examiner prior to the 
examination.  Audiological testing 
should be conducted.  If the veteran 
demonstrates a level of hearing loss 
that satisfies the criteria for 
impaired hearing (38 C.F.R. 
§ 3.385), the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the veteran's hearing loss is 
related to his military service.  
The examiner is also requested to 
provide an opinion as to whether 
tinnitus is present.  If so, the 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not related to service.  
The examiner should comment on the 
increased thresholds at 3,000 Hertz 
noted on two occasions in the left 
ear during the veteran's military 
service.  The examiner should also 
consider the veteran's history of 
in-service noise exposure and the 
information showing that he had a 
high frequency impairment in the 
early to mid-1970s.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

